       Case 5:19-cv-01602-MAD-TWD Document 46 Filed 08/10/21 Page 1 of 1




                                                                                  August 10, 2021

SENT VIA CM/ECF

Hon. Therese Wiley Dancks, U.S. Magistrate Judge
U.S. District Court for the Northern District of New York
Federal Building and Courthouse
100 South Clinton Street
Syracuse, New York 13261

        Re: Mary Ellen Buckhout v. State University of New York, Upstate Medical University
        Civil Action 5:19-cv-01602-MAD-TWD

Dear Judge Dancks:

       Please accept this letter on behalf of Plaintiff Mary Ellen Buckhout (“Plaintiff”),
requesting a 60-day extension of the deadline for Plaintiff to file its response in opposition of the
pending Motion for Summary Judgment filed August 4, 2021, Docket No. 45.

       The current deadline is Wednesday, August 25th, 2021. Plaintiff requests an extension
until Monday, October 25, 2021. Plaintiff has not made any prior requests for adjournments or
extensions in connection with the pending Motion for Summary Judgment. Plaintiff also
requests that Defendant’s Reply currently due by Wednesday, September 1, 2021 be extended to
Monday, November 1, 2021. Please also note that Defendant’s counsel Jonathan Reiner
graciously consented to this extension request.

        Thank you for your consideration.

                                                 Respectfully submitted,


                                                 James D. Hartt, Esq.

Cc: All Counsel of Record (via CM/ECF)

Fairport Main Office                     Syracuse Office                  Buffalo Office
6 North Main Street, Suite 200F          141 First Street                 3959 N. Buffalo Rd., Suite 40
Fairport, New York 14450                 Liverpool, New York 13088        Orchard Park, New York 14127

                 Cell (585)-490-7100     Toll Free: 1-(888)-425-8682      Fax: 716-299-2006

                                       james@harttlegal.com
                          Admitted in New York, New Jersey, and Arizona
